— Appeal by defendant from a judgment of the County Court, Nassau County, rendered May 7, 1980, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. Judgment affirmed. Notwithstanding that evidence of a line-up was suppressed because of the suggestive procedure employed, it was not error to permit in-court identifications to be made. A sufficient basis existed in both the complainant’s and a second witness’ observations of the defendant during and immediately after the crime. The question whether a sufficient basis was established is a factual one, and the conditions surrounding the observations, the lengths of time, and the absence of any prior misidentifications, sufficed to permit the in-court identifications (see United States v Wade, 388 US 218). Under the circumstances of the case we do not find that defendant’s other contentions warrant a reversal. Lazer, J.P., Gibbons, Gulotta and Cohalan, JJ., concur.